DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2022 was filed after the mailing date of the application on 2/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 7, 12, 15, 17 recite “and/or” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For examination purposes the limitation will be interpreted to recite -- or --.
Claims 3-4, 6, 8-10, 13-14, 16, 18-19 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 20090107163).
Regarding claim 1, Lu teaches a chiller system (Fig. 3) for a refrigerated space (enclosure, paragraph 0014), comprising: a chiller refrigeration system (Fig. 3) comprising a refrigerant loop (34, Fig. 3, paragraph 0016) for a chiller refrigerant (refrigerant, paragraph 0016) to flow, a compressor (26), an evaporator (22), an expansion device (42), and a condenser (38); and a condensate path (36)  configured to receive condensate from the refrigerated space and to cool the chiller refrigerant in the chiller refrigeration system using the condensate (52, 36, 38, 40, 50, paragraph 0021).  
Regarding claims 5 and 15, Lu teaches the condensate path includes a sub-cooling device configured to receive the condensate, wherein the sub-cooling device (38, 40, 50) is in thermal communication with the refrigerant loop between the condenser and the evaporator and an expansion valve (42).  
Regarding claims 6 and 16, Lu teaches the sub-cooling device is a heat exchanger (38, 40, 50, paragraph 0021).  
Regarding claims 7 and 17, Lu teaches the sub-cooling device is located gravitationally below an evaporator drainage point (52) such that evaporator condensate from the evaporator drains to the sub-cooling device (38, 40, 50, paragraph 0021).  
Regarding claims 8 and 18, Lu teaches the chiller system is configured to fit underneath the refrigerated space to receive the condensate gravitationally (Figs.1-3, paragraph 0022).  
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 9, Lu teaches the refrigerated space is an aircraft galley, wherein the chiller system is configured to fit under a cabin floor in a sub-floor space (Figs.1-3, paragraph 0022).  
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 10 and 19, Lu teaches the chiller system is configured to fit directly underneath the refrigerated space to provide cooled air directly to the refrigerated space without ducting (Figs.1-3, paragraph 0022).  
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, Lu teaches all the limitations of claim 11 including an aircraft galley system, comprising: a refrigerated space configured to receive one or more carts (galley, paragraph 0022).   See rejection of claim 1.
Regarding claim 20, Lu teaches a method, comprising: using condensate from a refrigerated space to cool a refrigerant of chiller refrigeration system  (22, 52, 36, 38, 40, 50, paragraph 0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hebert (US 20040144118)
Regarding claims 2 and 12, Lu teaches the invention as described above but fails to explicitly teach the condensate path includes a de-superheating device configured to receive the condensate, wherein the de-superheating device is in thermal communication with the refrigerant loop between the compressor and the condenser.  
However Hebert teaches the condensate path includes a de-superheating device (precooler, Fig. 3a) configured to receive the condensate, wherein the de-superheating device is in thermal communication with the refrigerant loop between the compressor and the condenser (Fig. 3a) to provide a more constant subcooling over a wide range of air source or water source condenser conditions.  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Lu to include a de-superheating device configured to receive the condensate, wherein the de-superheating device is in thermal communication with the refrigerant loop between the compressor and the condenser in view of the teachings of Hebert to provide a more constant subcooling over a wide range of air source or water source condenser conditions. 
Regarding claims 3 and 13, the combined teachings teach the de-superheating device is a heat exchanger (precooler, Fig. 3a of Hebert).  
Regarding claims 4 and 14, the combined teachings teach the de-superheating device is located gravitationally above an evaporator condensate drainage point (reservoir located beneath precooler receives condensate, claim 5 of Hebert) such that the de- superheating device drains to the evaporator condensate drainage point (distributor, Fig. 3a of Hebert).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763